Citation Nr: 1445051	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period prior to August 21, 2009, and in excess of 70 percent for the period on and after August 21, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 21, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to December 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Boston, Massachusetts, which granted service connection for PTSD and assigned an initial disability rating of 50 percent effective October 30, 2007, the date of claim.  The case was previously before the Board in November 2012, where the Board denied an increased initial disability rating in excess of 50 percent for PTSD prior to August 21, 2009, and granted a 70 percent PTSD disability rating for the period on and after August 21, 2009, creating a staged rating.  The Board did not address the issue of entitlement to a TDIU as the Veteran had raised the issue in a claim dated February 2011, which the RO had yet to consider, and because the question of effective date for TDIU (which was the issue in Rice) would have been preserved as an appealable downstream question in the TDIU adjudication.

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court purported to vacate and remanded the November 2012 Board decision.  Notably, the Court decision stating it was vacating the Board decision did not delineate that it was not disturbing the Board's grant of a 70 percent rating for the period on and after August 21, 2009.  The Court held that the Board erred in failing to consider whether the Veteran was entitled to a TDIU, despite the fact the TDIU issue was still pending before the RO, and for failing to obtain Social Security Administration (SSA) documentation.  As to the SSA documentation, the Court specifically directed that the Board is to instruct the RO that, on remand, the RO must make reasonable efforts to obtain these SSA records until they are obtained "unless it was reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

The Board is required to address the clear and specific instructions of a Court order.  Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006).  However, as the Court did not address the question of whether it was only partially vacating the Board's decision so as to leave undisturbed the grant of 70 percent staged rating for the period from August 21, 2009, the instructions in this regard are not clear and specific; however, the Board will read the Court's holding regarding having vacated the Board decision as leaving undisturbed the Board's grant of 70 percent rating for the staged from August 21, 2009 because such interpretation is consistent with the statutory prohibition under 38 U.S.C.A. § 7261(a)(4) (West 2002) against the Court reversing the Board's favorable findings.  Additionally, as a practical matter, the RO has already implemented the Board's grant of an increased rating for PTSD to 70 percent on and after August 21, 2009.  Consequently, the Board will not disturb the grant of a 70 percent disability rating for PTSD on and after August 21, 2009, and has recharacterized the PTSD issue on appeal accordingly.  Further, in a rating decision dated May 2013, the RO granted the Veteran a TDIU effective August 21, 2009; as such, the only question before the Board as to the TDIU issue is whether a TDIU is warranted prior to August 21, 2009.

The Veteran testified from Boston, Massachusetts, at a January 2012 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

When conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103 (2013).  While the Court did not find in its February 2014 memorandum decision that the Board violated its duty under Bryant, the Board notes that such an allegation was advanced on appeal to the Court.  As such, to ensure that its duties under Bryant are met, the Board advises that on remand the Veteran should consider providing, and/or advising VA where to obtain, any available evidence, medical or otherwise, that either 1) addresses the scope of the Veteran's PTSD symptomatology, particularly the symptomatology existing prior to August 21, 2009; and/or 2) reflects that the Veteran was unable to secure (obtain) or follow (maintain) a substantially gainful occupation as a result of service-connected disabilities prior to August 21, 2009, providing specific dates of all employment, whether full-time, marginal or part-time, or sheltered, and all periods of unemployment. 

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

A letter from SSA associated with the record indicates that SSA found the Veteran to be entitled to disability benefits as of July 2010.  The record is not clear as to whether VA obtained the medical and/or other relevant documentation considered by SSA in making its determination.  Even if such records were obtained during the course of this appeal, they have not been associated with the VBMS files.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As noted by the Court in its February 2014 memorandum decision, such documentation is potentially pertinent to both the issue of a higher initial disability rating for PTSD, and to the TDIU issue.  Accordingly, upon remand, the AOJ/RO should attempt to obtain a copy of any decision granting or denying SSA disability benefits along with all supporting medical documentation.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA or private treatment records concerning the Veteran's mental disability not already associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private and/or VA mental health treatment he has received.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran's mental health, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Contact SSA and request that it provide a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  The RO must make reasonable efforts to procure these SSA records until they are obtained, unless it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e) (2013).

3.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's mental health not already of record.

4.  Then readjudicate the issues of a higher initial disability rating for PTSD in excess of 50 percent for the period prior to August 21, 2009, and in excess of 70 percent for the period on and after August 21, 2009, and entitlement to a TDIU prior to August 21, 2009.  If any benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


